                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                      Case No. 06-cr-40061-JPG

 OTIS R. ELION,

                Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Otis R. Elion’s motion to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(B) and the First Step Act, Pub. L. No. 115-391, 132

Stat. 5194 (2018).

       To the extent the defendant seeks a reduction pursuant to § 404 of the First Step Act,

ordinarily, as a matter of course pursuant to Administrative Order 234, the Court would invite

the Federal Public Defender’s Office (“FPD”) to enter an appearance voluntarily to represent the

defendant in seeking a sentence reduction pursuant to the First Step Act. However, the FPD has

informed the Court is has a conflict of interest and cannot represent the defendant. Therefore,

pursuant to Administrative Order 234, the Court authorizes the Federal Public Defender’s Office

for the Eastern District of Missouri (“FPD-EDMO”) to enter its appearance and invites it to do so

on the defendant’s behalf. If the FPD-EDMO appears and plans to file an amended motion for

reduction, it may do so, but it shall provide courtesy copies to the United States Attorney’s

Office and the Probation Office at least 7 days prior to filing the motion. If the United States

Attorney’s Office is in agreement with the motion, the FPD-EDMO shall file the motion as an

“agreed” motion and no response is required. Response periods for an FPD-EDMO’s contested
motion for a reduction or an FPD-EDMO’s motion to withdraw are governed by Administrative

Order 234. Additionally, there shall be a 14-day reply period.

       To the extent the defendant seeks a calculation of his good time credit after the First Step

Act, the Court advises the defendant that “[r]equests for sentence credit, or for recalculation of

time yet to serve . . . must be presented to the Attorney General (or [his] delegate, the Bureau of

Prisons), and adverse decisions may be reviewed by an action under 28 U.S.C. § 2241.”

Romandine v. United States, 206 F.3d 731, 736 (7th Cir. 2000); accord United States v. Earls,

755 Fed. App'x 581, 582 (7th Cir. 2019). The defendant should exhaust his administrative

remedies with the Bureau of Prisons regarding calculation of good time credit, and if he is not

satisfied with the result, he may reapply to the District Court in the district of his confinement for

relief under 28 U.S.C. § 2241.

       The Clerk of Court is DIRECTED to send a copy of this order to the FPD and the FPD-

EDMO, and to send a copy of Administrative Order 234 and a form for filing a case under 28

U.S.C. § 2241 to the defendant.

IT IS SO ORDERED.
DATED: October 1, 2019

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE




                                                  2
